Title: To James Madison from Gabriel Duvall, 21 October 1802 (Abstract)
From: Duvall, Gabriel
To: Madison, James


21 October 1802, Annapolis. Introduces Marien Lamar who, believing John Marsden Pintard intends to resign, is a candidate for consul at Madeira. Lamar is from Prince Georges County, Maryland. “His family and connections are respectable & firmly attached to the principles of the Revolution.” He has been “in the Mercantile line” for seventeen or eighteen years at Madeira and in recent years has been a partner in “one of the most antient & respectable [houses] of that place.” His knowledge of the government, regulations, and trade of Madeira, and his acquaintance with the principal people there, qualify him for the position.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lamar”). 2 pp. Lamar was appointed 8 Feb. 1803 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:68 n. 1).


